UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) August 1, 2007 FirstFed Financial Corp. (Exact name of registrant as specified in its charter) Delaware1-9566 95-4087449 (State of Incorporation)(Commission File No.) (IRS Employer Identification No.) 401 Wilshire Boulevard, Santa Monica, California90401-1490 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code:(310) 319-6000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a 12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Total number of pages is 3 1 Item 8.01Other Events. On August 1, 2007, the Company issued a press release announcing that its Board of Directors authorized the expansion of the Company’s stock repurchase program to permit repurchase of an additional 1,500,000 shares. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. The foregoing description of the press release is qualified in its entirety by reference to such exhibit. Item 9.01Financial Statements and Exhibits. (d) Exhibits. The following exhibit is filed as part of this Report. Exhibit No.
